                Case 20-11894-BLS       Doc 24    Filed 08/12/20    Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT DELAWARE


    In re:                                           Chapter 11

    RGN-COLUMBUS IV, LLC, et al., 1                  Case No. 20-11894 (BLS)
                                                     (Joint Administration Requested)
                 Debtors.



        AMENDED 2 NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS AND
      RELATED DOCUMENTS AND (II) AGENDA FOR TELEPHONIC AND VIDEO
      FIRST DAY HEARING ADJOURNED TO AUGUST 18, 2020, AT 9:00 A.M. (ET)
     BEFORE THE HONORABLE BRENDAN LINEHAN SHANNON AT THE UNITED
        STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 3


      PLEASE NOTE THAT, WITH THE PERMISSION OF THE COURT, THE HEARING
            HAS BEEN ADJOURNED TO AUGUST 18, 2020, AT 9:00 A.M. (ET).



      THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND,
              IN CERTAIN CIRCUMSTANCES, BY VIDEO VIA ZOOM.

       ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
       CONTACTING COURTCALL, LLC AT 866-582-6878. ONLY THOSE PARTIES
        THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY VIDEO
          VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

       PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
         BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.




1
  The Debtors in these chapter 11 cases are RGN-Columbus IV, LLC, RGN-Chapel Hill II, LLC,
RGN-Chicago XVI, LLC, and RGN-Fort Lauderdale III, LLC. Each are disregarded entities for
tax purposes and do not have Federal Employer Identification Numbers. The mailing address for
the Debtors is 3000 Kellway Drive, Suite 140, Carrollton, Texas 75006 (Attn: James S. Feltman,
Responsible Officer).
2
    Amendments appear in bold, underline, and italics.
3
  The documents referenced herein are available free of charge by request to Debtors’ proposed
counsel (Rokeysha Ramos, paralegal, at Rokeysha.Ramos@faegredrinker.com).
                 Case 20-11894-BLS        Doc 24      Filed 08/12/20     Page 2 of 4




                      Topic: RGN Cases (Case No. 20-11894 (BLS))
             Time: August 18, 2020, at 9:00 a.m. Eastern Time (US and Canada)

                                   Join ZoomGov Meeting:
                        https://debuscourts.zoomgov.com/j/1616620224

                                    Meeting ID: 161 662 0224
                                       Password: 506819

     Please note that, to appear telephonically via CourtCall, parties must make prior
               arrangements with CourtCall by telephone at (866) 582-6878.


       PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-
captioned cases (collectively, the “Debtors”) filed the following voluntary petitions (collectively,
the “Petitions”) for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–
1532 (the “Bankruptcy Code”), and, on August 11, 2020, filed related pleadings with the Clerk of
the United States Bankruptcy Court for the District of Delaware, which are set forth below. The
Debtors continue to operate their business as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code.

PETITIONS AND RELATED PLEADINGS:

1.     Voluntary Petitions

       A.        RGN-Columbus IV, LLC (Case No. 20-11894)
       B.        RGN-Chapel Hill II, LLC (Case No. 20-11910)
       C.        RGN-Chicago XVI, LLC (Case No. 20-11916)

        PLEASE TAKE FURTHER NOTICE that a telephonic and video hearing with respect
to the following first day pleadings (collectively, the “First Day Pleadings”), to the extent set forth
below, is scheduled for August 18, 2020, at 9:00 a.m. (ET) (the “First Day Hearing”) before the
Honorable Brendan Linehan Shannon, United States Bankruptcy Judge for the District of
Delaware.

FIRST DAY PLEADINGS GOING FORWARD:

3.     Debtor’s Motion for Order Authorizing (I) Joint Administration of Chapter 11 Cases and
       (II) Filing of a Consolidated Creditor Matrix [Docket No. 14]

       Status:         This matter will be going forward.

4.     Debtors’ Motion for an Order Authorizing Debtors to Maintain Client Programs [Docket
       No. 15]

       Status:         This matter will be going forward.


                                                  2
                 Case 20-11894-BLS     Doc 24      Filed 08/12/20    Page 3 of 4




5.     Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Payment to Utility
       Companies and (II) Granting Related Relief [Docket No. 16]

       Status:        This matter will be going forward on an interim basis.

6.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
       Certain Taxes and (II) Granting Related Relief [Docket No. 17]

       Status:        This matter will be going forward on an interim basis.

        PLEASE TAKE FURTHER NOTICE that parties who wish to participate in the First
Day Hearing may do so by contacting CourtCall at 866-582-6878 to register their appearance for
audio AND, in certain circumstances, by joining through Zoom at
https://debuscourts.zoomgov.com/j/1616620224 Meeting ID: 161 662 0224 &
Password: 506819) for video. Only those parties that will be addressing the Court should appear
by video via Zoom in addition to their CourtCall registration.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the First Day
Pleadings may be made at the First Day Hearing.


                                   [Signature Page Follows]




                                               3
            Case 20-11894-BLS   Doc 24     Filed 08/12/20   Page 4 of 4




Dated: Wilmington, Delaware        FAEGRE DRINKER BIDDLE & REATH LLP
       August 12, 2020             James F. Conlan (pro hac vice filed)
                                   Mike T. Gustafson (pro hac vice filed)
                                   311 S. Wacker Drive, Suite 4300
                                   Chicago, Illinois 60606
                                   Tel.: (312) 212-6500
                                   Fax: (312) 212-6501
                                   James.Conlan@faegredrinker.com
                                   Mike.Gustafson@faegredrinker.com

                                   -and-

                                   /s/ Ian J. Bambrick
                                   Patrick A. Jackson (Del. Bar No. 4976)
                                   Ian J. Bambrick (Del. Bar No. 5455)
                                   222 Delaware Avenue, Suite 1410
                                   Wilmington, DE 19801
                                   Tel.: (302) 467-4200
                                   Fax: (302) 467-4201
                                   Patrick.Jackson@faegredrinker.com
                                   Ian.Bambrick@faegredrinker.com

                                   -and-

                                   Jay Jaffe (pro hac vice filed)
                                   300 N. Meridian Street, Suite 2500
                                   Indianapolis, IN 46204
                                   Tel.: (317) 237-0300
                                   Fax: (317) 237-1000
                                   Jay.Jaffe@faegredrinker.com

                                   Proposed Counsel to the Debtors
                                   and Debtors in Possession




                                     4
